The opinion of the court was delivered, by
Sharswood, J.
This was an action on the case by a tenant against a landlord to recover damages for an alleged breach of duty in not guarantying to the plaintiff, from time to time, and at all times, peaceable and quiet possession and enjoyment without molestation or hindrance of the demised premises. There is undoubtedly in every demise an implied covenant of quiet and peaceable enjoyment — but not that the tenant shall be guarantied from all molestation or damage from the wrongful acts of strangers, having no right or title to the demised premises or any part thereof. The breach alleged was that the defendant wrongfully, unjustly and negligently permitted to be torn down a certain building adjoining the said building and premises of the plaintiff. It is clear, according to the allegata, that the building so torn down was not upon the premises demised, nor does it appear that the defendant could lawfully have prevented it from being torn down. If there was any wrong, injustice or negligence, it must have been in the persons by whom or whose command the injury was done. The probata and allegata agreed. The house let was a frame building, weatherboarded in front and behind; but the sides were stud partitions, lathed and plastered. Alongside of it was a brick building, built entirely on another lot, owned by another person; which, while it stood, fully protected the house in question. The owner of that brick building removed it, as he had a perfect right to do, and the defendant could not have prevented him. The original frame partition of the house occupied by the plaintiff was an insufficient protection from the weather, in consequence of which his goods and chattels suffered injury. It is too clear for argument that there was here no breach of the implied obligation of the landlord that the tenant shall enjoy quiet and peaceable possession during the term.
The covenant of quiet enjoyment, whether express or implied, only means that the tenant shall not be evicted or disturbed by good title in the possession of the demised premises or some part thereof. It is very clear that the wall removed was not a part of the house let, and from the nature of the case, could not have been supposed to be so. The house let was a frame building — the walls were part of an adjoining building. The learned judge below, however, appears to have thought that there was a duty on the part of the landlord to maintain the premises in a tenantable condition. From evidence that the defendant had done some repairs, he left it to the jury to infer that there was a general contract by him to do all repairs necessary to keep the house tenantable. Even admitting that this ground could be resorted to under the pleading, *432it is manifest that the fact that a landlord voluntarily, and at the request of a tenant, does certain repairs is no evidence from which such an inference can be drawn, as was here submitted to the jury. It must certainly appear distinctly that the repairs were done under an agreement of some kind.. The landlord may erroneously suppose himself bound, or he may do the repairs for the benefit of the property and that it may not fall into dilapidation. In the absence of an express agreement there is no implied obligation on the landlord to repair demised premises, nor does he impliedly undertake that they are fit for the purposes for which they are rented — that they are tenantable or shall continue so. If they burn down he is not bound to rebuild. The rule here, as in other cases, is caveat emptor. The lessee’s eyes are his bargain. He is bound to examine the premises he rents, and secure himself by covenants, to repair and rebuild. It was settled in Long v. Fitzsimmons, 1 W. & S. 532, that a tenant is not bound without a covenant to make substantial and lasting repairs, but that case does not decide nor does any case in this state or elsewhere, as far as we know, that the landlord is under any such obligation. These principles are fully sustained by the opinion of the present Chief Justice in Hazlett v. Powell, 6 Casey 293, where the cases are cited.
It follows from this course of reasoning that the declaration was substantially defective in setting forth no cause of action, nor on the undisputed facts of the case could it have been so amended that the plaintiff could have recovered. He had no right of action against the defendant. This is not formally assigned as a ground of reversal, as it might and ought to have been, but it is in effect in the thirteenth assignment that the court erred in not arresting the judgment for the insufficiency of the declaration.
Judgment reversed.